Citation Nr: 0734736	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  97-34 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for residuals of 
shoulder injuries.

5.  Entitlement to service connection for deep vein 
thrombosis of the legs (claimed as circulation problems in 
the legs).

6.  Entitlement to service connection for a left eye 
disorder.  

7.  Entitlement to service connection for a hiatal hernia.  

8.  Entitlement to service connection for residuals of a 
broken bone in the left ankle.  

9.  Entitlement to service connection for tinnitus.  

10.  Entitlement to service connection for a scar of the 
head.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel 


INTRODUCTION

The veteran had active service from July 1943 to January 
1946.  

The veteran's appeal as to the issues listed above arose from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, dated in May 1997 and 
July 2001.  In October 1999, June 2003, and November 2006, 
the Board returned the case for additional development and 
the case has been returned for final appellate review.  

Due to the veteran's age, it was requested that this case be 
advanced on the Board's docket, and the Board granted that 
motion in October 2006.  See 38 C.F.R. § 20.900(c)(3) (2007).


FINDINGS OF FACT

1.  Any currently diagnosed sinusitis is not shown to be 
causally or etiologically related to service, or to any 
incident that occurred during service.

2.  Any currently diagnosed skin disorder is not shown to be 
causally or etiologically related to service, or to any 
incident that occurred during service.

3.  Any currently diagnosed right knee disorder is not shown 
to be causally or etiologically related to service, or to any 
incident that occurred during service.

4.  Any currently diagnosed shoulder disorder is not shown to 
be causally or etiologically related to service, or to any 
incident that occurred during service.

5.  Any currently diagnosed deep vein thrombosis of the legs 
(claimed as circulation problems in the legs) is not shown to 
be causally or etiologically related to service, or to any 
incident that occurred during service.  

6.  Any currently diagnosed left eye disorder is not shown to 
be causally or etiologically related to service, or to any 
incident that occurred during service.

7.  Any currently diagnosed hiatal hernia is not shown to be 
causally or etiologically related to service, or to any 
incident that occurred during service.

8.  Any currently diagnosed left ankle disorder is not shown 
to be causally or etiologically related to service, or to any 
incident that occurred during service.

9.  Any currently diagnosed tinnitus is not shown to be 
causally or etiologically related to service, or to any 
incident that occurred during service.

10.  Any currently diagnosed scar of the head is not shown to 
be causally or etiologically related to service, or to any 
incident that occurred during service.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  A skin disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  A right knee disorder was not incurred in or aggravated 
during active service, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).

4.  Residuals of shoulder injuries were not incurred in or 
aggravated during active service, nor may arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

5.  Deep vein thrombosis of the legs (claimed as circulation 
problems in the legs was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

6.  A left eye disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

7.  A hiatal hernia was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

8.  Residuals of a broken bone in the left ankle were not 
incurred in or aggravated during active service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

9.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

10.  A scar of the head was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2001 and December 2006.  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The veteran 
testified that this service medical records were destroyed in 
the 1973 fire at the National Personnel Record Center in St. 
Louis, Missouri; however, his service medical records were 
obtained and associated with the claims folder prior to 1973.  
Additional VA examination is not required, as the Board has 
found the statements regarding in-service injuries as a 
result of dynamite explosions not to be credible.

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran contends that the disorders he is seeking to 
establish as service-connected disabilities are related to 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
such as arthritis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995)

More specifically, the veteran has argued that service 
connection is warranted for the claimed disabilities because 
they are due to accidental dynamite explosions in March 1945 
in Okinawa.  A review of the veteran's statement dated in 
April 1997 and transcripts of the hearings held in July 1999, 
April 2005, and July 2007, and other reports in the medical 
records, shows that he asserts that he sustained an injury to 
his right shoulder when a blast went off causing a rock to 
hit him in the shoulder.  He suffered additional injuries 
when he was thrown into some bushes as a result of another 
explosion, including a fractured ankle, a hernia, problems 
with his knees, and ringing in his ears.  It appears that he 
indicated that he had received treatment for his injuries at 
the 168th Evacuation Hospital.  See also transcript of 
hearing, held in July 2007.  He has further asserted that the 
blast caused rocks or other debris to strike parts of his 
body that included his face, skin, and right shoulder.  See 
e.g. VA audio examination report, dated in September 2003; 
November 2003 addendum to sinus examination report.  

The veteran's service medical records show that he was 
hospitalized in December 1943 for treatment of 
nasopharyngitis, and that in March 1944, he was diagnosed as 
having external otitis due to a fungus.  In June 1944, he was 
hospitalized for cephalgia.  At that time, he reported that 
in April 1944 he slipped and fell and hit the back of his 
head on coral.  He stated that he was not unconscious and did 
not go to a hospital.  In March 1945, the veteran was 
hospitalized for treatment of nasopharyngitis and bronchitis.  
On the separation examination performed in January 1946, the 
veteran reported injuring his head and back in May 1944 in 
New Guinea.  No pertinent abnormalities were shown, and 
examination of his hearing, skin, cardiovascular system, 
musculoskeletal system, eyes, and ears, nose and throat was 
normal.  The examiner also found no hernia.  

Post service, the veteran underwent VA examinations in March 
1947, July to August 1947, and January 1949.  Examination of 
the joints, sinuses, eyes, hearing, skin, and cardiovascular 
system was normal.  On each of these examinations, no hernia 
was found.  X-rays in March 1947 showed no sinus pathology.  
The veteran consistently described falling and hitting his 
head in New Guinea in 1944.  During an examination performed 
in January 1949, he denied any neuromuscular, cardiovascular, 
or gastrointestinal symptoms.  Abnormal findings included a 
deviated nasal septum in March 1947 and January 1949, and a 
small furuncle on the right forearm in March 1947.

On VA examination in February 1952, examination of the 
veteran's musculoskeletal system, cardiovascular system, 
eyes, ears and, sinuses was again normal.  There was no 
hernia.  The veteran complained of a fungus infection of his 
crotch, axillary region, and ears.  He was diagnosed as 
having chronic dermatitis.

In a September 1990 statement, D.C.M. stated that while the 
veteran was in charge of a demolition job during service, a 
dynamite charge failed to go off when he detonated it.  When 
the veteran checked the wiring and found a loose wire, a 
dynamite cap went off.  D.C.M. said that a rock hit the 
veteran in the shoulder and there was a loud explosion.  
D.C.M. was reportedly operating a bulldozer in the area.

In a March 1997 statement, D.C.M. stated that he was 
operating a bulldozer not far from the veteran when the 
veteran went to set a charge.  The charge went off 
unexpectedly when the veteran was putting the dynamite into 
the hole, and the impact blew him 12 feet into some bushes.  

In a March 1997 statement, R.H. reported that he was the 
veteran's first sergeant and posted the daily morning 
reports.  He recalled that the veteran was hospitalized and 
lost consciousness after the fall in New Guinea.  He also 
recalled that the veteran had problems after an explosion at 
a worksite.

In April 1997, the veteran stated that he lost consciousness 
and went to the field hospital after falling and hitting his 
head injury in 1944 in New Guinea.  He also reported that in 
the fall of 1945 in Okinawa, he was working on a demolition 
job.  As a result of a dynamite explosion, a blast hit his 
shoulder.  As the result of a second blast, he was thrown 
back into some bushes and pelted by rock fragments.  He 
stated that he had ringing in his ears, a fractured ankle, 
and problems with his knees.

Numerous private and VA medical records are associated with 
the claims folder.  In pertinent part, these records show 
that the veteran was diagnosed as having deep vein thrombosis 
in March 1969, a hiatal hernia in June 1972, a rash under the 
arms and in the groin (fungal infection) in 1989 and 1991, a 
small retention cyst in the right maxillary sinus in November 
1990, a history of chronic sinusitis in December 1993, right 
shoulder impingement in 1994, right knee osteoarthritis in 
1997, left ankle pain in November 2000, and cortical 
cataracts in December 2000.  In July 1994, the veteran gave a 
three-month history of right shoulder pain.  In August 1999, 
a VA examiner noted a small scar over the upper frontal 
region of the head, "which is allegedly the site of the 
wound from the rock in the explosion in 1945."  In October 
1981, the veteran gave a history of a gunshot wound to the 
left shoulder.

In November 1998, J.C. Passman, M.D. reported that, "By 
history [the veteran] has fungus infection of the feet since 
his service in the South Pacific, and he states that all the 
new doctors don't know what he is talking about."  A 
December 1999 report from Dr. Passman shows that the veteran 
reported a history of vein symptoms related to an explosion 
during service.  He claimed that he received soft tissue 
injuries to both lower extremities.

In July 1999, the veteran testified at a hearing before the 
Board.  He stated that he had sinus and knee disorders, a 
hernia, a scar on his head, and tinnitus that were related to 
the in-service demolition explosion.  He also claimed that he 
had a body fungus since service.

In February 2003, Robert Po, M.D. reported that the veteran 
had an injury to his left leg, left knee, and right shoulder 
in a dynamite blast in 1945.  He concluded that the etiology 
of the veteran's right shoulder, left knee, and left ankle 
disabilities was more likely than not the injury sustained 
while on active duty.

Although the Board has considered three lay statements, two 
from the same author, dated in 1990 and 1997 (from D.C.M.), 
and one dated in 1997 (from R.H.), in which the authors 
assert that the veteran was injured in an explosion, these 
statements are unaccompanied by any other evidence, and they 
are insufficient to warrant the conclusion that the claimed 
blast injuries occurred.  The statement from R.H., made more 
than 40 years after the alleged events, is not reliable or 
credible.  For example, R.H. indicated that the veteran lost 
consciousness and was hospitalized during service.  However, 
the veteran himself reported during service in June 1944 that 
he was not unconscious and did not go to a hospital following 
his injury in April 1944.  

The veteran's claim that he sustained blast injuries during 
service, as well as the statements from D.C.M. and R.H., are 
unsupported by the evidence to such a degree that the Board 
finds that they are not credible, and may not be accepted.  
See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991).  As 
such, the Board concludes that the veteran was not injured in 
an explosion as he has contended.  Simply put, the veteran's 
contentions and the contentions by D.C.M. and R.H. are 
inconsistent with other evidence of record, including the 
veteran's service medical records.  Those records would be 
expected to reflect pertinent entries of service injuries 
from a dynamite explosion, as the veteran has related 
occurred during service.  Further, the medical evidence dated 
shortly following separation from service also would have 
been expected to record at least a pertinent history of such 
an incident during service, given the severity of the 
injuries now reported by the veteran.  

The service medical records, as well as several VA 
examination reports dated between 1947 and 1952, are 
notoriously absent any complaints or findings of injuries as 
a result of an explosion during service.  On separation 
examination in January 1946, the veteran was specifically 
asked to describe any significant wounds or injuries and 
state the circumstances under which they were incurred.  He 
answered this question, but reported only that he fell and 
injured his head and back in May 1944 in New Guinea.  He 
reported his subsequent hospitalization for cephalgia in June 
1944.  However, he made no mention of any injuries sustained 
as the result of dynamite explosions.

The veteran was in fact hospitalized during service in March 
1945, but this was not for injuries sustained in an 
explosion.  Rather, it was for nasopharyngitis and 
bronchitis.  Separation examination in January 1946 
essentially ruled out the presence of disorders related to 
the veteran's hearing, skin, cardiovascular system, 
musculoskeletal system, eyes, ears, nose and throat.  The 
examiner also found no hernia.  Post service VA examinations 
dated in March 1947, July to August 1947, and January 1949 
also revealed normal findings concerning the veteran's 
joints, sinuses, eyes, hearing, skin, and cardiovascular 
system.  On each of these examinations, no hernia was found.  
X-rays in March 1947 showed no sinus pathology.  Abnormal 
findings included only a deviated nasal septum in March 1947 
and January 1949, and a small furuncle on the right forearm 
in March 1947.
The veteran consistently described falling and hitting his 
head in New Guinea in 1944, but made no mention of any 
injuries from an explosion, and no such residuals were found 
on objective examination.  This is a case where there are 
numerous medical records dated during and shortly after 
service, but these records make no mention of the dynamite 
explosion claimed by the veteran and essentially rule out the 
presence of the claimed disabilities (with the exception of 
some skin problems).

Accordingly, the statements made by the veteran, D.C.M., and 
R.H are found not to be credible, in light of the service 
medical records and the medical evidence dated shortly after 
the veteran's separation from service, none of which shows 
subjective complaints or objective findings of any injuries 
sustained as the result of dynamite explosions, despite 
repeated episodes of treatment for other conditions.  These 
records, created close in time to the veteran's service, are 
found to be more persuasive than the lay statements made more 
than 40 years later.  

Further, the Board notes that the veteran has indicated that 
the blast occurred during road construction during his duties 
as an engineer.  He has not claimed that they occurred during 
participation in combat, see also VA psychiatric examination 
report, dated in November 2004 (in which the veteran denied 
ever being shot at), and the record currently does not 
contain conclusive evidence showing that he received 
commendations or awards that warrant the conclusion that he 
participated in combat.  See VAOPGCPREC 12-99 at 12, 65 Fed. 
Reg. 6256-6258 (2000).  

As for the post-service medical evidence, it consists of VA 
and non-VA treatment reports, dated between 1947 and 2007.  
The relevant evidence for each claimed disability will be 
discussed below.


A. Sinusitis

A review of the post service medical evidence discloses that 
while the veteran has been diagnosed as having sinusitis (as 
early as 1993) there is no competent medical evidence that 
relates that disorder to service.  In this regard, following 
a November 2003 VA examination the veteran was diagnosed as 
having sinusitis.  An addendum to that examination offered an 
opinion that the veteran's sinusitis was related to a nasal 
fracture, which in turn had been sustained during a dynamite 
explosion during service.  However, service connection is not 
currently in effect for either a deviated septum or a nasal 
fracture, and the November 2003 VA report does not cite to 
any supporting X-ray evidence of a nasal fracture, nor do any 
of the previously dated medical reports involving the nasal 
area note a history of a nasal fracture.  See e.g., X-rays of 
the sinuses in March 1947 showed no sinus pathology.  VA 
progress notes, dated in November and December of 2003; VA 
computerized tomography (CT) scan reports for the sinuses, 
head and face, dated in November 1990, February 1994.  
Furthermore, the most recent CT report of record, a VA CT 
scan of the sinuses, dated in August 2006, notes "no 
evidence of acute or chronic sinusitis."

In any event, the underlying premise of the opinion that the 
veteran's sinusitis was related to service is that he 
sustained an explosion during service.  However, as indicated 
above for the reasons stated, the evidence does not support 
the veteran's contention that he sustained an explosion as he 
has contended.  Therefore, the opinion rendered by the VA 
examiner following the November 2003 VA examination has no 
probative value because it is based on an inaccurate history 
and will not be accepted.  Since this appears to be the only 
opinion that suggests that the veteran's sinusitis is in any 
way related to service, the Board concludes that the medical 
evidence is against the claim and must be denied.


B. Skin Disorder

The veteran claims that he has suffered from a skin condition 
since active service.  He is competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  During service in March 1944, he was diagnosed as 
having external otitis due to a fungus.

The post-service medical evidence includes VA examination 
reports, dated in March 1947 and February 1952.  There was a 
small furuncle on the right forearm in March 1947, with a 
diagnosis of furunculosis.  On VA examination in February 
1952.  The veteran complained of a fungus infection of his 
crotch, axillary region, and ears.  He was diagnosed as 
having chronic dermatitis.

VA progress notes, dated between November 1989 and December 
1991, note complaints of a rash/skin symptoms, and a May 1991 
progress note contains a notation of severe tinea pedis.  A 
VA progress note, dated in March 2001, also shows complaints 
of fungal symptoms.  A number of VA progress notes indicate 
that the veteran has a chronic skin ulcer of the left leg, 
and that his medical history includes contact dermatitis, 
varicose dermatitis, dermaphytosis of the body, and 
nonspecific skin eruptions NEC (not elsewhere classified).  
See e.g., VA progress notes, dated in May 2000, February and 
August 2004.  

A VA examination report, dated in August 2003, contains a 
diagnosis of tinea cruris, groin.  The examiner concluded 
that the veteran's tinea cruris was not related to military 
service.  He noted that the veteran had an elevated BUN level 
that indicated impaired glucose level, and that the veteran's 
itching symptoms were likely related to his elevated BUN.  He 
further stated that any fungal infection that the veteran may 
have had in 1945 was not the same organism/fungal infection 
that is currently present.  He stated, "In other words, a 
skin condition may have been treated and resolved but it is 
not a continuation of a previous skin condition."  

The Board has determined that the claim must be denied.  
There was one instance of treatment for external otitis due 
to fungus during service in 1944, with no subsequent reports 
of treatment during the veteran's remaining one year and nine 
months of service.  A skin condition was not noted in the 
veteran's separation examination report.  Therefore, a 
chronic skin condition is not shown during service.  38 
C.F.R. § 3.303.  

While the veteran was diagnosed as having furunculosis post 
service in 1947 and dermatitis in 1952, there is no 
subsequent evidence of treatment for skin symptoms for about 
the next 40 years, until 1989.  These periods without 
treatment are evidence that there has not been a continuity 
of symptomatology, and weigh against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board also 
finds that the August 2003 VA opinion is highly probative 
evidence against the claim.  This report is the only medical 
opinion of record that is shown to have been based on a 
review of the veteran's C-file.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
and that the claim must be denied.  

In reaching this decision, the Board has considered a 
notation in a statement from J. C. Passman, M.D., dated in 
November 1998, which notes, "By history he has fungus 
infection of the feet sine his service in the South Pacific, 
and he states that all the new doctors don't know what he is 
talking about."  However, when read in context, Dr. Passman 
is not asserting that there is a nexus between a current skin 
disorder, and this notation indicates that it is purely a 
recitation of the veteran's assertions.  There is no 
indication the he examined the veteran's feet, or skin, nor 
is there any indication that he reviewed the veteran's C-
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  In summary, this 
evidence is insufficient, when compared to the contrary 
evidence of record, to warrant the conclusion that service 
connection is warranted for a skin disability.    


C. Right Knee Disorder

The post-service medical evidence includes reports from Dr. 
Passman, which show that the veteran complained of bilateral 
knee pain beginning in January 1997.  A January 1998 report 
characterizes the veteran's right knee pain as "probably 
from overuse."  A number of VA reports, dated beginning in 
1997, indicate that the right knee is productive of 
arthritis, and show that the veteran received a number of 
treatments for complaints of right knee symptoms.  See e.g., 
April 1997 VA X-ray report (noting "early minimal 
osteoarthritis").  A VA examination report, dated in August 
2003, contains a diagnosis of degenerative arthritis of the 
right knee.  The examiner concluded that the veteran's right 
knee arthritis was not related to his service, stating that 
there was no evidence of right knee symptoms during service, 
and that his arthritis was a result of the aging process.  
The examiner indicated that the veteran's C-file had been 
reviewed.  

The Board has determined that the claim must be denied.  
There is no evidence of treatment for right knee symptoms 
during service, and a right knee condition was not noted in 
the veteran's separation examination report.  Therefore, a 
right knee condition is not shown during service.  38 C.F.R. 
§ 3.303.  Furthermore, the earliest post-service medical 
evidence of treatment for right knee symptoms is dated in 
1997, which is about 50 years after separation from service.  
This period without treatment is evidence that there has not 
been a continuity of symptomatology, and weighs heavily 
against the claim.  Maxson.  The Board also finds that the 
August 2003 VA opinion is highly probative evidence against 
the claim.  This report is the most recent examination report 
of record, and it is the only medical opinion of record that 
is shown to have been based on a review of the veteran's C-
file.  There is no competent evidence to show that the 
veteran had arthritis of the right knee that was manifest to 
a compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim for a right knee disability must be 
denied.  


D. Residuals of Shoulder Injuries

With regard to the claim for a shoulder disorder, a report 
from Robert Po, M.D., dated in February 2003, shows that Dr. 
Po links right shoulder arthritis to a 1945 dynamite blast.  
However, as indicated above, Dr. Po has based his opinion on 
an erroneous history.  As previously indicated, the veteran's 
service medical records make no mention of right shoulder 
symptoms.  The earliest evidence in the medical records comes 
about 47 years after separation from service.  Specifically, 
VA reports dated in 1994 show that the veteran underwent an 
arthroscopy of the right shoulder.  

Based on this record, the Board concludes that the veteran's 
claim for residuals of shoulder injuries must be denied.  
There is no evidence of a shoulder disorder during service, 
or for many years following separation from service, and 
there is no medical evidence, beyond Dr. Po's opinion based 
on an inaccurate history, that any currently diagnosed 
shoulder disorder was related to service.  In the absence of 
such evidence, the veteran's claim cannot succeed and must be 
denied.


E. Deep Vein Thrombosis, Legs

The post-service medical evidence includes reports from R. H. 
Barnes, M.D., dated between 1969 and 1979, which show that 
the veteran received treatment for venous symptoms, and was 
given medications that included Coumadin and Prothrombin.  
These reports also note deep vein thrombosis (DVT).  VA 
progress notes and hospital reports, dated between 1989 and 
2007, show essentially ongoing treatment for venous symptoms, 
to include several hospitalizations, with multiple notations 
of DVT, as well as findings of thrombophlebitis and 
cellulitis.  A December 1999 report from Dr. Passman shows 
that the veteran reported a history of vein symptoms related 
to an explosion during service.   

The Board has determined that the claim must be denied.  
There is no evidence of treatment for venous symptoms during 
service, and a vein condition/DVT was not noted in the 
veteran's separation examination report.  Therefore, DVT is 
not shown during service.  38 C.F.R. § 3.303.  Furthermore, 
the earliest post-service medical evidence of treatment for 
venous symptoms is dated in 1969, which is about 22 years 
after separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  
Maxson.  There is no competent evidence to show that there is 
a link between the veteran's DVT and his service.  In this 
regard, there are several notations in the VA progress notes 
of peripheral vascular disease "secondary to explosion."  
See VA progress notes, dated in July and October of 2003.  
However, as discussed supra, the veteran's claim that he 
sustained blast injuries secondary to an explosion is not 
credible.  Furthermore, the Board notes that the VA progress 
notes involve treatment for psychiatric symptoms, with no 
indication of examination of the veteran's veins.  None of 
these notations discuss the lengthy period without treatment 
following separation from service, nor are any of them shown 
to have been based on a review of the veteran's C-file, and 
they are clearly "by history" only.  Therefore, these 
notations are afforded no probative value.  Prejean.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim for deep 
vein thrombosis of the legs (claimed as circulation problems 
in the legs) must be denied.  


F. Left Eye Disability

Service medical records do not show any treatment for eye or 
visual symptoms.  The veteran's separation examination 
report, dated in January 1946, shows that the box entitled 
"eye abnormalities" was marked as "none," and that his 
uncorrected vision was noted to be 20/20, bilaterally.  

The post-service medical evidence includes reports indicating 
that the veteran has been diagnosed with a cortical cataract 
of the left eye.  See e.g., VA progress note, dated in 
December 2000.  Other progress notes indicate that the 
veteran's medical history includes lens replacement NEC in 
October 1997.  See e.g., VA progress note, dated in March 
2001.   

The Board has determined that the claim must be denied.  
There is no evidence of treatment for left eye symptoms 
during service.  A left eye condition was not noted in the 
veteran's separation examination report, and his vision was 
noted to be 20/20 bilaterally.  Therefore, a left eye 
disability is not shown during service.  38 C.F.R. § 3.303.  
Furthermore, the earliest post-service medical evidence of 
treatment for left eye symptoms is dated many years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  
Maxson.  There is no competent evidence to show that there is 
a link between the veteran's left eye cataract, or any other 
left eye disorder, and his service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim for a left eye disability must be 
denied.  




G. Hiatal Hernia

The post-service medical evidence includes reports from Dr. 
Barnes, dated in 1972, which note a hiatal hernia.  VA 
progress notes and hospital reports, dated beginning in 1989, 
also contain a number of notations of a hiatal hernia.  See 
December 1989 VA hospital report.  

The Board has determined that the claim must be denied.  
There is no evidence of treatment for a hiatal hernia during 
service, and a hiatal hernia was not noted in the veteran's 
separation examination report.  Therefore, a hiatal hernia is 
not shown during service.  38 C.F.R. § 3.303.  Furthermore, 
the earliest post-service medical evidence of treatment for a 
hiatal hernia is dated in 1972, which is about 25 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  
Maxson.  The separation examination in January 1946 and VA 
examinations dated shortly after service specifically noted 
that a hernia was not present.  There is no competent 
evidence to show that there is a link between the veteran's 
hiatal hernia and his service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim for a hiatal hernia must be denied.  


H. Left Ankle Disorder

As for the claim for a left ankle disability, a report from 
Robert Po, M.D., dated in February 2003, shows that Dr. Po 
links left ankle arthritis to a 1945 dynamite blast that 
resulted in "a fracture of the lateral malleolus," and 
states, "He was treated with immobilization and crutches."  
Dr. Po therefore appears to have based his opinion on an 
erroneous history.  As previously indicated, the contentions 
concerning injuries sustained as a result of dynamite 
explosions during service are not credible.  The veteran's 
service medical records make no mention of left ankle, nor is 
there any service or post-service medical evidence, to 
include X-ray evidence, of a fracture of the lateral 
malleolus.  

Based on this record, the Board concludes that service 
connection for a left ankle disorder is not warranted.  There 
is no evidence of a left ankle disorder during service, or 
for many years following separation from service, and there 
is no medical evidence, beyond Dr. Po's opinion based on an 
inaccurate history, that any currently diagnosed left ankle 
disorder was related to service.  In the absence of such 
evidence, the veteran's claim is denied.


I. Tinnitus

With regard to the claim for tinnitus, the record discloses 
that the veteran has been diagnosed with tinnitus and that 
there is a medical opinion that relates that disorder to 
service.  In this regard, a VA examination report, dated in 
September 2003, shows that the examiner initially determined 
that the veteran's tinnitus was not related to his service.  
But in an addendum dated later that same month, the examiner 
reversed his opinion, and related "at least a portion" of 
the veteran's tinnitus to a dynamite explosion during 
service.  

However, the nexus or relationship between the diagnosed 
tinnitus and service is based on an inaccurate history, 
specifically that the veteran sustained a dynamite explosion 
during service.  Since that factual predicate for the opinion 
has been rejected, and there is no other medical opinion that 
attempts to relate the veteran tinnitus to service, the Board 
concluded that service connection for tinnitus is not 
established.

J. Scar of the Head

In August 1999, a VA examiner noted a small scar over the 
upper frontal region of the head, "which is allegedly the 
site of the wound from the rock in the explosion in 1945."  
The examiner appears to have been recording history provided 
by the veteran, rather than rendering a medical opinion.  
Again, any such opinion would be based on an inaccurate 
history, specifically that the veteran sustained a dynamite 
explosion during service.  Since that factual predicate for 
such an opinion has been rejected, the Board concluded that 
service connection for a scar on the head is not established.  
The Board also points out that examination of the veteran's 
skin was normal on separation examination in January 1946.  
While the veteran did fall and hit his head during service in 
New Guinea in 1944, the service medical records indicate that 
he hit the back of his head, and not the frontal region of 
his head.  


K. Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the claims, and 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for sinusitis is denied.   

Service connection for a skin disorder is denied.   

Service connection for a right knee disorder is denied.   

Service connection for residuals of shoulder injuries is 
denied.   

Service connection for deep vein thrombosis of the legs 
(claimed as circulation problems in the legs) is denied.   

Service connection for a left eye disorder is denied.   

Service connection for a hiatal hernia is denied.   

Service connection for residuals of a broken bone in the left 
ankle is denied.   

Service connection for tinnitus is denied.   

Service connection for a scar of the head is denied.   



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


